Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 07/05/2022.
Claims 1, 4-8, and 13-15 are pending.




Restriction Remark 
In the Office Action, claims 1-21 were restricted under 35 U.S.C. 121 by a genus- species type restriction. The restriction indicated that Species I and Species II claims respectively fall into the following two groups: 
|. Group I drawn to embodiment | claims 1, 4-8, 13-15 which disclose a portable battery pack.
Il. Group Il drawn to embodiment II claims 2, 9-10, 16-18 which disclose another portable battery pack.
Il. Group Ill drawn to embodiment II claims 3, 11, 19-21 which disclose another portable battery pack.
Applicant's election without traverse of Group I in the reply filed on 07/05/2022 is acknowledged.  


4.	This application is in condition for allowance except for the presence of claims 2, 9-10, 16-18 directed to Group II and claims 3, 11, 19-21 directed to Group III of non-elected without traverse.  Accordingly, claims 2, 9-10, 16-18 directed to Group II and claims 3, 11, 19-21 been cancelled.


Claim Objections
Claim 13 is objected to because of the following: “capacitors." should be replaced by “capacitors;”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rohera et al, OA 18521 A further in view of Mao (Pub. No. 2016/0056639 A1).

Regarding claim 1, Rohera discloses:

A portable battery pack (see Fig. 1-3, 13-14, see spec, another embodiment of a hybrid power pack....), comprising: 
battery cells (see Fig. 1-3, 13-14, battery 220, see spec, the storage component includes a plurality of cells...); 
a power amplifier coupled to the battery cells (see Fig. 1-3, 13-14, amplifier 1328); 
a rectifier and battery charger coupled to the battery cells (see Fig. 1-3, 13-14, rectifier 1330, see spec, The bidirectional switch includes a charging/discharging circuit, a comparator, a zener diode regulator, a switching element and a monitor and control unit for capacitors....); 
a connector with metal contacts coupled to the rectifier and battery charger, the connector configured for connecting to an input power source (see Fig. 1-3, 13-14, input port 218 or 1318....); and 

However, Rohera fails to disclose:
a transmitter coil coupled to the power amplifier through transmitter resonant capacitors.
Thus, Mao discloses:
a transmitter coil coupled to the power amplifier through transmitter resonant capacitors (see Fig. 1-2, 10, transmitter coil and resonant capacitor Crt of the transmitter resonant circuit 1008....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified hybrid power pack of Rohera to include a transmitter coil coupled to the power amplifier through transmitter resonant capacitors in order to improve the performance of the wireless power transfer system such as improving efficiency, reducing voltage and current stresses (see Mao par [0095]).

Regarding claim 4, Mao discloses:
wherein the power amplifier is a single-ended Class-E or Class-D power amplifier (see par [0114], class E power amplifiers).

Regarding claim 5, Mao discloses:

wherein the power amplifier is a push-pull Class-E power amplifier (see par [0114], escribed above can be applied to other power amplifier topologies such as push-pull power amplifiers, class-E power amplifiers).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 8, 13, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rohera et al, (OA 18521 A) and Tsai (Pub. No. 2010/0225429 A1) further in view of Mao (Pub. No. 2016/0056639 A1).

Regarding claim 7, Rohera discloses:
A portable battery pack (see Fig. 1-3, 13-14, see spec, another embodiment of a hybrid power pack....), comprising: 
a housing having a mating surface (see Fig. 1-3, 13-14, housing Fig. 1, see spec, another embodiment of a hybrid power pack....); 
battery cells secured within the housing (see Fig. 1-3, 13-14, battery 220, see spec, the storage component includes a plurality of cells...); 
a printed circuit board (PCB) secured within the housing (see Fig. 1-3, 13-14, battery 220, see spec..., [wherein a electronic device require at least a PCB] or see Mao par [215]), the PCB including: 
a power amplifier coupled to the battery cells (see Fig. 1-3, 13-14, amplifier 1328); 
a rectifier and battery charger coupled to the battery cells (see Fig. 1-3, 13-14, rectifier 1330, see spec, The bidirectional switch includes a charging/discharging circuit, a comparator, a zener diode regulator, a switching element and a monitor and control unit for capacitors....); 
a connector with metal contacts coupled to the rectifier and battery charger, the connector configured for connecting to an input power source (see Fig. 1-3, 13-14, input port 218 or 1318....); and 

However, Rohera fails to disclose:
one or more permanent magnets disposed on the mating surface for coupling with one or more permanent magnets on a portable electronic device; 
Thus, Tsai discloses:
one or more permanent magnets disposed on the mating surface for coupling with one or more permanent magnets on a portable electronic device (see par [0008], the electronic device or accessory can include one or more permanent magnets that the user can flip within the electronic device...., see par [0022-0023]); 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified hybrid power pack of Rohera to include a permanent magnets in order to align an electronic device interface (see Tsai par [0001]).

However, Rohera fails to disclose:
a transmitter coil coupled to the power amplifier through transmitter resonant capacitors.
Thus, Mao discloses:
a transmitter coil coupled to the power amplifier through transmitter resonant capacitors (see Fig. 1-2, 10, transmitter coil and resonant capacitor Crt of the transmitter resonant circuit 1008....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified hybrid power pack of Rohera to include a transmitter coil coupled to the power amplifier through transmitter resonant capacitors in order to improve the performance of the wireless power transfer system such as improving efficiency, reducing voltage and current stresses (see Mao par [0095]).


Regarding claim 13, Rohera discloses:
a portable battery pack including (see Fig. 1-3, 13-14, see spec, another embodiment of a hybrid power pack....): 
a first housing having a first mating surface (see Fig. 1-3, 13-14, housing Fig. 1, see spec, another embodiment of a hybrid power pack....); 
first battery cells secured within the first housing (see Fig. 1-3, 13-14, battery 220, see spec, the storage component includes a plurality of cells...); 
a first printed circuit board (PCB) secured within the first housing (see Fig. 1-3, 13-14, battery 220, see spec..., [wherein a electronic device require at least a PCB] or see Mao par [215]), the first PCB including: 
a power amplifier coupled to the first battery cells (see Fig. 1-3, 13-14, amplifier 1328); 
a rectifier and battery charger coupled to the first battery cells (see Fig. 1-3, 13-14, rectifier 1330, see spec, The bidirectional switch includes a charging/discharging circuit, a comparator, a zener diode regulator, a switching element and a monitor and control unit for capacitors....); 
a connector with metal contacts coupled to the rectifier and battery charger, the connector configured for connecting to an input power source (see Fig. 1-3, 13-14, input port 218 or 1318....); and 

However, Rohera fails to disclose:
one or more permanent magnets disposed on the mating surface for coupling with one or more permanent magnets on a portable electronic device; 
Thus, Tsai discloses:
one or more permanent magnets disposed on the mating surface for coupling with one or more permanent magnets on a portable electronic device (see par [0008], the electronic device or accessory can include one or more permanent magnets that the user can flip within the electronic device...., see par [0022-0023]); 
the permanent magnet disposed on the second mating surface for coupling with the first permanent magnet disposed on the first mating surface of the portable battery pack (see par [0008], the electronic device or accessory can include one or more permanent magnets that the user can flip within the electronic device...., see par [0022-0023]);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified hybrid power pack of Rohera to include a permanent magnets in order to align an electronic device interface (see Tsai par [0001]).

However, Rohera fails to disclose:
A wireless power transfer system, comprising: 
a transmitter coil coupled to the power amplifier through transmitter resonant capacitors, 
a portable electronic device including: 
a second housing having a second mating surface; a second battery included in the second housing; and a receiver coil included in the second housing and coupled to the second battery.
Thus, Mao discloses:
A wireless power transfer system (see Fig. 1, par [0003], a wireless power transfer system....), comprising: 
a transmitter coil coupled to the power amplifier through transmitter resonant capacitors (see Fig. 1-2, 10, transmitter coil and resonant capacitor Crt of the transmitter resonant circuit 1008....),
a portable electronic device (see Fig. 1, 3, see par [0003], convenient mechanism for powering or charging battery based mobile devices such as mobile phones, tablet PCs, digital cameras, MP3 players and/or the like.....),  including: 
a second housing having a second mating surface; a second battery included in the second housing; and a receiver coil included in the second housing and coupled to the second battery (see Fig. 1, 3, see par [0003], convenient mechanism for powering or charging battery based mobile devices such as mobile phones, tablet PCs, digital cameras, MP3 players and/or the like.....).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified hybrid power pack of Rohera to include a transmitter coil coupled to the power amplifier through transmitter resonant capacitors in order to improve the performance of the wireless power transfer system such as improving efficiency, reducing voltage and current stresses (see Mao par [0095]).


Regarding claim 14, Mao discloses:
a second PCB included in the second housing; and a camera attached to the second PCB, the camera having a lens aligned with an opening in the second housing (see Fig. 1, 3, see par [0003], convenient mechanism for powering or charging battery based mobile devices such as mobile phones, tablet PCs, digital cameras, MP3 players and/or the like.....).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rohera et al, (OA 18521 A), Tsai (Pub. No. 2010/0225429 A1), and Mao (Pub. No. 2016/0056639 A1) further in view of Iljima et al. (Pub. No. 2013/0285618 A1).

Regarding claims 6, 8, and 15, Rohera discloses:
a shield of ferrite material is used behind the PCB to shape a magnetic field emitted by the transmitter coil (see spec, a coil wound ferrite core 1326, see Fig. 14).
However, Rohera fails to disclose:
wherein the transmitter coil is constructed using spiral wound traces on a printed circuit board (PCB),
Thus, Iljima discloses:
wherein the transmitter coil is constructed using spiral wound traces on a printed circuit board (PCB) (see par [0048], The transmitting coil 11 is a planar (flat) coil wound in a spiral shape in a plane parallel to the upper plate 21 that radiates AC magnetic flux above the upper plate 21....),

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified hybrid power pack of Rohera to using coil wound in a spiral shape in order to focus magnetic flux in a specific region to efficiently transmit power to the receiving coil (see Iljima par [0048]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851